 1                                                          O
 2
 3
 4
 5
 6
 7
 8               UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA
10
11
12 BRYAN WILLIAMS,              )   CV 19-2689-RSWL-(Ex)
                                )
13              Plaintiff,      )
                                )   ORDER re: Plaintiff’s
14                              )   Motion to Strike [15]
       v.                       )
15                              )
                                )
16 EL CAMARON, LLC; ALYSSON’S   )
   FLOWERS AND GIFTS,           )
17                              )
                                )
18              Defendants.     )
                                )
19                              )
                                )
20                              )
21     Plaintiff Bryan Williams (“Plaintiff”) brings this
22 Action against Defendant El Camaron, LLC and Defendant
23 Alysson’s Flowers and Gifts (collectively “Defendants”)
24 for unlawful discrimination in places of public
25 accommodation pursuant to the Americans with
26 Disabilities Act (“ADA”) and California’s Unruh Civil
27 Rights Act (“Unruh Act”).    Before the Court is
28 Plaintiff’s Motion to Strike all of the affirmative
                                1
 1 defenses that Defendants raised in their Answer
 2 (“Motion”) [15].       Having reviewed all papers submitted
 3 pertaining to this Motion, the Court NOW FINDS AND
 4 RULES AS FOLLOWS: the Court GRANTS in part and DENIES
 5 in part Plaintiff’s Motion.
 6                            I. BACKGROUND
 7      On April 9, 2019, Plaintiff initiated this Action
 8 against Defendants.       See generally Compl., ECF No. 1.
 9 Plaintiff, who is paraplegic and uses a wheelchair for
10 mobility, alleges that he encountered several barriers
11 to access at Defendants’ property, including
12 inaccessible parking spaces, inaccessible paths of
13 entrance, and non-compliant service counters.              Id. ¶¶
14 2, 13.     As a result of his alleged encounter with these
15 barriers, Plaintiff asserts causes of action for
16 discrimination based on disability in violation of the
17 ADA and Unruh Act.
18      Defendants filed their Answer on May 13, 2019,
19 asserting ten affirmative defenses.          See generally
20 Defs.’ Answer (“Answer”), ECF No. 12.          Plaintiff filed
21 the instant Motion to Strike All of Defendants’
22 Affirmative Defenses [15] on June 3, 2019.           Defendants
23 filed their Opposition [17] on July 27, 2019, 1 and
24 Plaintiff filed his Reply [19] on July 28, 2019.              On
25 July 22, 2019, after the parties fully briefed the
26 instant Motion, Defendants filed a First Amended Answer
27
28      1
            Defendants’ Opposition was filed two days late.
                                     2
 1 [23].
 2                        II. DISCUSSION
 3 A.   Legal Standard
 4      Pursuant to Federal Rule of Civil Procedure 12(f),
 5 the Court may “strike from a pleading an insufficient
 6 defense or any redundant, immaterial, impertinent, or
 7 scandalous matter.”     Fed. R. Civ. P. 12(f).   “In
 8 determining specifically whether a defense is
 9 ‘sufficient,’ the Ninth Circuit has explained that ‘the
10 key . . . is whether it gives plaintiff fair notice of
11 the defense.”    Whiting v. City of Palm Desert, 2018 WL
12 6034968, at *2 (C.D. cal. May 17, 2018)(quoting Wyshak
13 v. City Nat’l Bank, 607 F.2d 824, 827 (9th Cir. 1979)).
14      The grounds for a motion to strike must appear on
15 the face of the pleading under attack.     SEC v. Sands,
16 902 F. Supp. 1149, 1165 (C.D. Cal. 1995).     In addition,
17 the Court must view the pleading under attack in a
18 light more favorable to the pleader when ruling on a
19 motion to strike.     In re 2TheMart.com, Inc. Sec.
20 Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal. 2000)
21 (citing California v. United States, 512 F. Supp. 36,
22 39 (N.D. Cal. 1981)).
23      Motions to strike are generally viewed with
24 disfavor, and will usually be denied unless the
25 allegations in the pleading have no possible relation
26 to the controversy, and may cause prejudice to one of
27 the parties.    Travelers Cas. and Sur. Co. of Am. v.
28 Dunmore, No. CIV S-07-2493 LKK/DAD, 2010 WL 5200940, at
                                 3
 1 *3 (E.D. Cal. Dec. 15, 2010).     “Ultimately, the
 2 decision whether to strike a matter lies within the
 3 sound discretion of the district court.”     Lexington
 4 Ins. Co. v. Energetic Lath & Plaster, Inc., No. 15-cv-
 5 00861-KJM-EFB, 2015 WL 5436784, at *11 (E.D. Cal. Sept.
 6 15, 2015).
 7 B.   Discussion
 8      On July 22, 2019, after the parties submitted their
 9 papers pertaining to the instant Motion, Defendants
10 filed a First Amended Answer.     See ECF No. 23.
11 However, the First Amended Answer was not filed in
12 response to an amended complaint, nor made within 21
13 days after Defendants filed their first Answer, and
14 thus Defendants were required to get Plaintiff’s
15 written consent or the Court’s approval—which they have
16 failed to do.     See Fed. R. Civ. Proc. 15(a).   Thus, the
17 Court STRIKES Defendants’ First Amended Answer, and
18 proceeds to address the merits of Plaintiff’s Motion
19 with respect to the affirmative defenses as stated in
20 Defendants’ first Answer.
21      Defendants’ First Affirmative Defense of failure to
22 state a claim is an assertion of a defect in
23 Plaintiff’s prima facie case, and not an affirmative
24 defense.   See Zivkovic v. S. Cal. Edison. Co., 302 F.3d
25 1080, 1088 (9th Cir. 2002)(“A defense which
26 demonstrates that plaintiff has not met its burden of
27 proof is not an affirmative defense.”).     Thus, it fails
28 as a matter of law, and the Court GRANTS Plaintiff’s
                                 4
 1 Motion to Strike the First Affirmative Defense without
 2 leave to amend.
 3     Defendants’ Second Affirmative Defense is that
 4 Plaintiff has waived any right to recovery by
 5 falsifying a claim for having been to Defendants’
 6 property.   “Waiver is the intentional relinquishment or
 7 abandonment of a known right.”      United States v. Perez,
 8 116 F.3d 840, 845 (9th Cir. 1997)(internal quotations
 9 omitted).   Even assuming the truth of Defendants’
10 allegation that Plaintiff has not been to the property,
11 it is unclear how this fact shows that Plaintiff has
12 relinquished or abandoned his right to sue.      Thus, the
13 Court GRANTS Plaintiff’s Motion to Strike Defendants’
14 Second Affirmative Defense.       Because Defendants may be
15 able to allege facts which support a waiver defense,
16 the Court STRIKES with 20 days leave to amend
17 Defendants’ Second Affirmative Defense.
18     Defendants’ Third Affirmative Defense is for
19 unclean hands.    Plaintiff claims that Defendants fail
20 to provide Plaintiff with fair notice of the conduct
21 allegedly giving rise to this defense.      However, in
22 other portions of Defendants’ Answer, Defendants
23 clearly state that “Plaintiff’s false claim of a visit
24 to the premises which serves the wholesale trade only,
25 demonstrates his unclean hands.”      Answer ¶ 10.   The
26 Court finds this allegation sufficient to provide
27 Plaintiff with fair notice.       Thus, the Court DENIES
28 Plaintiff’s Motion to Strike Defendants’ Third
                                 5
 1 Affirmative Defense.
 2     Defendants’ Fourth Affirmative Defense is that
 3 Plaintiff is estopped by his conduct from recovering
 4 any relief.    “In order to validly assert an affirmative
 5 defense of estoppel . . . [Defendants] must show that
 6 the traditional elements of estoppel are present,
 7 including that [Plaintiff] made a definite
 8 misrepresentation of fact to [Defendants] with reason
 9 to believe [Defendants] would rely upon it.”    Solis v.
10 Couturier, No. 2:08-cv-02732-RRB-GGH, 2009 WL 2022343,
11 at *2 (E.D. Cal. July 8, 2009)(internal quotations
12 omitted).    Defendants fail to set forth any facts
13 establishing how Plaintiff made a misrepresentation to
14 Defendants, which Defendants relied upon to their
15 detriment.    Thus, the Court GRANTS Plaintiff’s Motion
16 to Strike Defendants’ Fourth Affirmative Defense.
17 Because Defendants may be able to allege additional
18 facts to support the defense, the Court STRIKES with 20
19 days leave to amend Defendants’ Fourth Affirmative
20 Defense.
21     Defendants’ Fifth Affirmative Defense is that they
22 have fully performed under the obligations sued upon.
23 However, “[t]his defense is merely a denial of
24 liability and not a proper affirmative defense.”
25 Whiting, 2018 WL 6034968, at *6.    Thus, it fails as a
26 matter of law and the Court GRANTS Plaintiff’s Motion
27 to Strike Defendants’ Fifth Affirmative Defense without
28 leave to amend.
                                6
 1     Defendants’ Sixth Affirmative Defense is laches,
 2 waiver, and unclean Hands.    Defendants’ already assert
 3 waiver and unclean hands as their Second and Third
 4 Affirmative Defenses, respectively.    As such, they are
 5 stricken as redundant from the Sixth Affirmative
 6 Defense.   See Fed. R. Civ. Proc. 12(f)(permitting the
 7 Court to strike any redundant matter from a pleading).
 8 Moreover, Defendants fail to include any facts
 9 establishing why a laches defense applies, and thus
10 fail to provide fair notice to Plaintiff.    Thus, the
11 Court GRANTS Plaintiff’s Motion to Strike the Sixth
12 Affirmative Defense.    Because Defendants may be able to
13 eliminate the redundant pleading of waiver and unclean
14 hands, and allege additional facts to support the
15 laches defense, the Court STRIKES with 20 days leave to
16 amend Defendants’ Sixth Affirmative Defense.
17     Defendants’ Seventh Affirmative Defense is that
18 Plaintiff’s Complaint is not brought in good faith and
19 is frivolous in nature, thereby entitling Defendants to
20 reasonable expenses incurred in the defense of this
21 Action pursuant to California Code of Civil Procedure
22 §§ 128.5 and 128.7.    While California Code of Civil
23 Procedure §§ 128.5 and 128.7 may eventually be relevant
24 if the case terminates in Defendants’ favor, “these
25 statutes are not affirmative defenses because they do
26 not attempt to excuse conduct alleged in the
27 complaint.”   Thornton v. Solutionone Cleaning Concepts,
28 Inc., No. CIV F 06-1455 AWI SMS, 2007 WL 210586, at *4
                                7
 1 (E.D. Cal. Jan. 26, 2007).   Accordingly, the Court
 2 GRANTS Plaintiff’s Motion to Strike Defendants’ Seventh
 3 Affirmative Defense without leave to amend.
 4     Defendants’ Eighth Affirmative Defense is that
 5 Plaintiff failed to mitigate damages.   Plaintiff argues
 6 that this defense fails to give Plaintiff fair notice,
 7 and is irrelevant since Plaintiff only seeks statutory
 8 damages under the Unruh Act, which cannot be mitigated.
 9 However, as stated in his Complaint, Plaintiff seeks
10 “injunctive, declaratory and all other appropriate
11 relief under the ADA and Unruh Act, including but not
12 limited to reasonable attorney’s fees, litigation
13 expenses and costs of suit . . . .”   See Compl. at 15.
14 Given Plaintiff’s vague language of “all other
15 appropriate relief,” the Court cannot conclude at this
16 juncture that Plaintiff’s claim for damages is limited
17 to statutory damages.   See e.g. Vogel v. Linden
18 Optometry APC, 2013 WL 1831686, at *4 (denying
19 plaintiff’s motion to strike a failure to mitigate
20 defense where “Plaintiff’s Complaint can be read to
21 seek damages in excess of the statutory minimum”).
22 Thus, the Court DENIES Plaintiff’s Motion to Strike
23 Defendants’ Eighth Affirmative Defense.
24     Defendants’ Ninth Affirmative Defense states the
25 following: “Defendants claim the protection of Civil
26 Code § 55.56 in that the owners of the property are a
27 small business, the tenant is [a] very small business
28 with two employees, and the purported barriers to
                                8
 1 access are not such barriers.      There is no intentional
 2 violation, and all purported violations are either
 3 corrected, or in the process of being remedied.”
 4 Answer ¶ 13.   California Civil Code § 55.56 provides
 5 several exemptions from liability and limits on
 6 liability to Defendants in Construction-Related
 7 Accessibility Standards Claims.      In part, this Code
 8 limits the statutory damages available for defendants
 9 who are small businesses and who have corrected alleged
10 violations within a certain time frame.      See generally
11 Cal. Civ. Code § 55.56.   Thus, the fact that Defendants
12 are small businesses and the alleged violations are
13 either corrected or in the process of being remedied,
14 is relevant to whether the statutory damages sought by
15 Plaintiff should be reduced.      Moreover, despite
16 Plaintiff’s contrary assertion, Defendants’ statement
17 that they are small businesses and that the purported
18 violations are being remedied is sufficient to provide
19 Plaintiff with fair notice.       Thus, the Court DENIES
20 Plaintiff’s Motion to Strike Defendants’ Ninth
21 Affirmative Defense.
22     Defendants’ Tenth Affirmative Defense reserves the
23 right to assert additional affirmative defenses that
24 may be ascertained through discovery.      However, “[t]he
25 right to reserve additional defenses is not itself an
26 affirmative defense. . . . [and] it appears to
27 duplicate rights already preserved by the Federal
28 Rules.”   Whiting, 2018 WL 6034968, at *7(citing Federal
                                 9
1 Rule of Civil Procedure 12(h), which directs parties to
2 add affirmative defenses through the Rule 15 amendment
3 procedure).   Thus, the Court GRANTS without leave to
4 amend Defendants’ Tenth Affirmative Defense.
5 ///
6 ///
7 ///
8 ///
9 ///
10 ///
11 ///
12 ///
13 ///
14 ///
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                              10
 1                        III. CONCLUSION
 2     Based on the foregoing, the Court STRIKES
 3 Defendants’ First Amended Answer.     The Court GRANTS
 4 Plaintiff’s Motion to Strike the following affirmative
 5 defenses without leave to amend: Defendants’ First
 6 Affirmative Defense; Defendants’ Fifth Affirmative
 7 Defense; Defendants’ Seventh Affirmative Defense; and
 8 Defendants’ Tenth Affirmative Defense.     The Court
 9 GRANTS Plaintiff’s Motion to Strike the following
10 affirmative defenses with 20 days leave to amend:
11 Defendants’ Second Affirmative Defense; Defendants’
12 Fourth Affirmative Defense; and Defendants’ Sixth
13 Affirmative Defense.    The Court DENIES Plaintiff’s
14 Motion to Strike the following affirmative defenses:
15 Defendants’ Third Affirmative Defense; Defendants’
16 Eighth Affirmative Defense; and Defendants’ Ninth
17 Affirmative Defense.
18
19
20
21 IT IS SO ORDERED.
22                                   /s/ RONALD S.W. LEW
23 DATED: August 29, 2019
24                                HONORABLE RONALD S.W. LEW
                                  Senior U.S. District Judge
25
26
27
28
                                11
